Appeal by the defendant from an order of the Supreme Court, Richmond County (Rienzi, J.), dated July 15, 2005, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
There was clear and convincing evidence to support the Supreme Court’s determination designating the defendant a level two sex offender (see People v Green, 44 AD3d 635 [2007]; People v Fisher, 36 AD3d 880 [2007]; People v Abdullah, 31 AD3d 515 [2006]; People v Ventura, 24 AD3d 527 [2005]). Rivera, J.P., Skelos, Fisher and Angiolillo, JJ., concur.